DETAILED ACTION
Status of Claims
The following is a non-final, first office action in response to the amendment filed February 16, 2021.  Claims 1-14 and 16-19 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 2, 3, 5, 6, and 16-19 are objected to because of the following informalities:  Claims are identical.  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-10, 12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1, 5-10, 12, and 15-19, under Step 2A claims 1, 5-10, 12, and 15-19 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a computer-implemented method comprising: 
processing (i) at least one machine learning model input by a first user and (ii) metadata corresponding to the at least one machine learning model input by the first user;
automatically comparing the metadata corresponding to the at least one machine learning model with metadata corresponding to one or more existing machine learning models stored by the computing platform;
automatically calculating initial pricing information for the at least one machine learning model, based at least in part on said comparing;
outputting the at least one machine learning model to one or more additional users for purchase in accordance with the calculated initial pricing information.
	These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which pricing is calculated. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite a computing platform and a user interface. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 


Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network (outputting the at least one machine learning model);
performing repetitive calculations (automatically comparing, automatically calculating).
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-12 and 16-19 also do not integrate the abstract idea into a practical application. Notably, claims 2-12 and 16-19 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-12 and 16-19 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-12 and 16-19 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2-12 and 16-19 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-12 and 16-19 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 13 and 14, these claims recite at least substantially similar concepts and elements as recited in claim 1 such that similar analysis of the claims would be apparent. As such, claims 13 and 14 are rejected under at east similar rationale. 

Regarding claim 13, the claim recites "A computer readable storage medium" Applicant's specification does not set forth what constitutes computer readable storage medium. Therefore, in accordance with MPEP 2111.01 and the USPTO's "Subject Matter Eligibility of Computer Readable Media" memorandum dated January 26, 2010, and located at http://www.uspto.gov/patent/law/notices/101_crm_20100127.pdf, in view of the ordinary and customary meaning, a computer readable storage medium includes signals per se. Thus, the computer readable storage medium is considered to be non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2  The Examiner recommends that Applicant amend claim X to recite "A non-transitory computer readable  storage medium..." 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-14 and 16-19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by PTO-892 Reference U (hereinafter Chen).

Regarding claims 1, 13, and 14, Chen discloses a computer-implemented method comprising:
           processing, via a computing platform, (i) at least one machine learning model input by a first user and (ii) metadata corresponding to the at least one machine learning model input by the first user (Chen: page 4 - Seller. The seller provides the dataset D for sale);
automatically comparing, via the computing platform, the metadata corresponding to the at least one machine learning model with metadata corresponding to one or more existing machine learning models stored by the computing platform (Chen: page 2 - Essentially, our mechanism provides different versions of the desired ML model of varying quality);
automatically calculating, via the computing platform, initial pricing information for the at least one machine learning model, based at least in part on said comparing; and outputting, via an interactive user interface of the computing platform, the at least one machine learning model to one or more additional users for purchase in accordance with the calculated initial pricing information (Chen: abstract - In this paper, we propose a model-based pricing (MBP) framework, which instead of pricing the data, directly prices ML model instances).

Regarding claims 2 and 16, Chen discloses all of the limitations as noted above in claim 1.  Chen further discloses wherein the at least one machine learning model input by the first user comprises multiple versions of a machine learning model (Chen: page 2 - Essentially, our mechanism provides different versions of the desired ML model of varying quality).  

Regarding claims 3 and 17, Chen discloses all of the limitations as noted above in claims 2 and 16.  Chen further discloses wherein the multiple versions of the machine learning model comprise one or more scaled-up versions of the machine learning model and one or more scaled-down versions of the machine learning model (Chen: page 2 - This enables the buyer to either choose cheaper but less accurate instances or more accurate yet more expensive ones. Essentially, our mechanism provides different .  

Regarding claims 3 and 17, Chen discloses all of the limitations as noted above in claims 2 and 16.  Chen further discloses wherein the multiple versions of the machine learning model comprise one or more scaled-up versions of the machine learning model and one or more scaled-down versions of the machine learning model (Chen: page 2 - This enables the buyer to either choose cheaper but less accurate instances or more accurate yet more expensive ones. Essentially, our mechanism provides different versions of the desired ML model of varying quality, in analogy to the notion of versioning in information selling).  

Regarding claim 4, Chen discloses all of the limitations as noted above in claim 2.  Chen further discloses wherein the multiple versions of the machine learning model comprise at least one of different feature sets and different epochs (Chen: Table 1 - number of features).  

Regarding claims 5 and 18, Chen discloses all of the limitations as noted above in claims 2 and 16.  Chen further discloses comparing model behavior of the multiple versions of the machine learning model in terms of one or more model characteristics; and performing a relative pricing operation across the multiple versions of the machine learning model, based at least in part of said comparison of model behavior (Chen: page 2 - This enables the buyer to either choose cheaper but less accurate instances or more .  

Regarding claims 6 and 19, Chen discloses all of the limitations as noted above in claims 2 and 16.  Chen further discloses determining an optimized fixed number of versions of the machine learning model to output to the one or more additional users for purchase (Chen: page 7 - Broker-Buyer interaction model - This curve shows to the buyer the possible price points of the different versions of this model in D).  

Regarding claim 7, Chen discloses all of the limitations as noted above in claim 2.  Chen further discloses ranking the multiple versions of the machine learning model based at least in part on one or more value-based parameters; and wherein said outputting comprises outputting the multiple versions of the machine learning model to one or more additional users for purchase in accordance with said ranking (Chen: page 2 - This enables the buyer to either choose cheaper but less accurate instances or more accurate yet more expensive ones. Essentially, our mechanism provides different versions of the desired ML model of varying quality, in analogy to the notion of versioning in information selling).  

Regarding claim 8, Chen discloses all of the limitations as noted above in claim 1.  Chen further discloses wherein the metadata comprise at least one of (i) one or more objectives achieved by the at least one machine learning model, (ii) one or more epochs corresponding to the at least one machine learning model, (iii) a feature set corresponding to the at least one machine learning model, (iv) a dataset size corresponding to the at least one machine learning mode, and (v) an identified set of best features used during training of the at least one machine learning model (Chen: Table 1 - number of features).  

Regarding claim 9, Chen discloses all of the limitations as noted above in claim 1.  Chen further discloses wherein said calculating the initial pricing information comprises calculating a linear pricing schedule for multiple aspects of the at least one machine learning model (Chen: page 2 - First, the seller and/or the broker perform market research to ascertain curves representing demand and value for the ML model instances among potential buyers).  

Regarding claim 10, Chen discloses all of the limitations as noted above in claim 9.  Chen further discloses modifying the initial pricing information for the at least one machine learning model based on the linear pricing schedule calculated for the multiple aspects of the at least one machine learning model (Chen: page 19 - When most buyers are interested in buying extremely low and extremely high accurate model instances, MBP can accordingly change the price function it generates to follow the different requirement).  

Regarding claim 11, Chen discloses all of the limitations as noted above in claim 1.  Chen further discloses outputting, via an interactive user interface of the computing platform, the initial pricing information to the first user; and enabling the first user to provide authorization of the initial pricing information via the interactive user interface (Chen: page 6 - Apart from providing D, the seller works with the broker to determine the pricing function p to use for a given ML model).  

Regarding claim 12, Chen discloses all of the limitations as noted above in claim 1.  Chen further discloses automatically performing dynamic modifications of the initial pricing information based at least in part on sale throughput information related to the at least one machine learning model (Chen: page 19 - 6.2 Revenue and Affordability Gain).  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0089593 A1, Patel et al discloses METHOD AND SYSTEM FOR AN END-TO-END ARTIFICIAL INTELLIGENCE WORKFLOW.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625